UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-06083 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2014 Item 1: Schedule of Investments Vanguard Ohio Tax-Exempt Money Market Fund Schedule of Investments As of February 28, 2014 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.2%) Ohio (99.2%) Akron OH Income Tax Revenue 3.000% 12/1/14 1,465 1,496 Akron OH Income Tax Revenue BAN 1.125% 3/13/14 1,600 1,600 Akron OH Income Tax Revenue BAN 1.000% 11/12/14 3,090 3,106 1 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.040% 3/7/14 5,000 5,000 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.030% 3/3/14 LOC 960 960 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.040% 3/3/14 LOC 1,000 1,000 Athens County OH Port Authority Housing Revenue VRDO 0.030% 3/7/14 LOC 5,000 5,000 Avon OH BAN 0.450% 6/25/14 2,610 2,610 Blue Ash OH BAN 1.000% 12/3/14 3,450 3,470 Butler County OH BAN 0.400% 7/31/14 2,000 2,000 1 Cincinnati OH City School District GO TOB VRDO 0.030% 3/7/14 12,205 12,205 1 Cincinnati OH City School District GO TOB VRDO 0.040% 3/7/14 5,000 5,000 1 Cleveland OH Water Works Revenue TOB VRDO 0.030% 3/7/14 12,850 12,850 Cleveland OH Water Works Revenue VRDO 0.040% 3/7/14 LOC 7,900 7,900 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.040% 3/7/14 LOC 10,485 10,485 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.030% 3/7/14 5,900 5,900 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.040% 3/7/14 5,810 5,810 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.040% 3/7/14 7,115 7,115 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Housing Corp. Project) VRDO 0.050% 3/7/14 LOC 2,675 2,675 Columbus OH BAN 2.000% 9/2/14 6,600 6,660 Columbus OH GO 5.000% 7/1/14 1,000 1,016 1 Columbus OH GO TOB VRDO 0.060% 3/7/14 4,360 4,360 Columbus OH GO VRDO 0.020% 3/7/14 4,500 4,500 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.030% 3/7/14 LOC 9,100 9,100 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.030% 3/7/14 LOC 7,840 7,840 1 Columbus OH Sewer Revenue TOB VRDO 0.030% 3/7/14 2,800 2,800 1 Columbus OH Sewer Revenue TOB VRDO 0.030% 3/7/14 4,935 4,935 Columbus OH Sewer Revenue VRDO 0.020% 3/7/14 5,465 5,465 Cuyahoga County OH Economic Development Revenue (Cleveland Hearing & Speech) VRDO 0.040% 3/7/14 LOC 4,540 4,540 Cuyahoga County OH Housing Revenue VRDO 0.030% 3/7/14 LOC 6,935 6,935 Cuyahoga Falls OH BAN 1.000% 12/4/14 1,870 1,881 Dayton OH City School District BAN 1.250% 10/15/14 3,000 3,018 Deerfield Township OH BAN 1.000% 10/29/14 2,495 2,507 Euclid OH Income Tax BAN 1.150% 6/12/14 1,245 1,247 Fairfield Township OH BAN 1.250% 6/5/14 1,350 1,354 2 Franklin County OH GO 1.000% 6/1/14 1,000 1,002 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.030% 3/7/14 LOC 13,670 13,670 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.030% 3/7/14 3,400 3,400 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.030% 3/7/14 4,940 4,940 Franklin County OH Hospital Revenue (Holy Cross Health System) VRDO 0.020% 3/7/14 1,800 1,800 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.030% 3/7/14 1,715 1,715 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.030% 3/7/14 9,700 9,700 Franklin County OH Hospital Revenue (Nationwide Hospital) VRDO 0.020% 3/7/14 9,500 9,500 3 Franklin County OH Revenue (Trinity Health Credit Group) PUT 0.100% 9/26/14 5,800 5,800 Green OH BAN 1.000% 6/17/14 910 912 1 Hamilton County OH Economic Development Revenue TOB VRDO 0.030% 3/7/14 LOC 2,995 2,995 Hamilton County OH Health Care Facilities Revenue (The Children's Home of Cincinnati) VRDO 0.030% 3/7/14 LOC 3,165 3,165 1 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center) TOB VRDO 0.040% 3/7/14 5,625 5,625 1 Hamilton County OH Sewer System Revenue TOB VRDO 0.040% 3/7/14 8,500 8,500 Hamilton OH BAN 1.000% 10/2/14 2,400 2,406 Huber Heights OH BAN 1.000% 11/7/14 2,000 2,010 Jackson OH Local School District Stark & Summit Counties GO 5.000% 6/1/14 (Prere.) 1,000 1,012 Kent OH BAN 1.000% 9/4/14 2,565 2,573 Lakewood OH BAN 1.000% 4/15/14 1,610 1,611 Lakewood OH City School District BAN 1.000% 6/4/14 3,000 3,006 1 Lakewood OH City School District GO TOB VRDO 0.050% 3/7/14 3,825 3,825 Lancaster Port Authority Ohio Gas Revenue VRDO 0.030% 3/7/14 18,300 18,300 Lebanon OH City School District BAN 1.125% 5/7/14 4,000 4,006 Lebanon OH City School District BAN 1.000% 6/26/14 2,000 2,005 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.130% 3/7/14 10,000 10,000 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.220% 3/7/14 5,000 5,000 Lorain County OH Port Authority Educational Facilities Revenue (St. Ignatius High School Project) VRDO 0.050% 3/7/14 LOC 1,650 1,650 Lucas County OH BAN 1.000% 7/16/14 3,000 3,008 Marysville OH BAN 1.500% 5/29/14 1,900 1,905 Mason OH City School District BAN 1.250% 1/28/15 3,000 3,028 Mason OH City School District GO 5.000% 6/1/14 (Prere.) 1,175 1,189 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.070% 3/7/14 LOC 5,710 5,710 1 Montgomery County OH Revenue (Miami Valley Hospital) TOB VRDO 0.040% 3/7/14 7,500 7,500 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.020% 3/3/14 3,990 3,990 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.030% 3/3/14 6,090 6,090 New Albany OH BAN 1.000% 7/31/14 3,800 3,811 1 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) TOB VRDO 0.030% 3/7/14 6,800 6,800 1 Nuveen Ohio Quality Income Municipal Fund VRDP VRDO 0.120% 3/7/14 LOC 21,000 21,000 1 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) TOB VRDO 0.090% 3/7/14 (13) 13,320 13,320 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.040% 3/7/14 LOC 6,500 6,500 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.020% 3/7/14 LOC 5,000 5,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.030% 3/7/14 LOC 10,000 10,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.040% 3/7/14 LOC 5,000 5,000 Ohio Common Schools GO VRDO 0.020% 3/7/14 1,810 1,810 Ohio Common Schools GO VRDO 0.020% 3/7/14 1,135 1,135 Ohio Conservation Projects GO 5.000% 3/1/14 (Prere.) 1,425 1,425 Ohio GO 1.000% 6/15/14 4,385 4,395 Ohio GO 2.000% 11/1/14 620 627 Ohio GO VRDO 0.020% 3/7/14 985 985 Ohio GO VRDO 0.020% 3/7/14 3,045 3,045 1 Ohio Higher Education GO TOB VRDO 0.030% 3/7/14 16,920 16,920 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.130% 3/3/14 7,000 7,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.030% 3/3/14 LOC 295 295 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.040% 3/3/14 LOC 9,150 9,150 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.020% 3/3/14 6,700 6,700 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.030% 3/3/14 400 400 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.030% 3/3/14 8,600 8,600 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.050% 3/7/14 LOC 2,540 2,540 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.030% 3/7/14 1,800 1,800 1 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) TOB VRDO 0.080% 3/7/14 (13) 5,000 5,000 1 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) TOB VRDO 0.030% 3/7/14 LOC 4,225 4,225 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.040% 3/7/14 8,710 8,710 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.040% 3/7/14 10,700 10,700 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.050% 3/7/14 3,400 3,400 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.050% 3/7/14 2,590 2,590 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.050% 3/7/14 12,500 12,500 Ohio Infrastructure Improvement GO VRDO 0.020% 3/7/14 5,760 5,760 Ohio State University General Receipts Revenue CP 0.090% 3/3/14 7,790 7,790 Ohio State University General Receipts Revenue CP 0.110% 4/1/14 8,000 8,000 Ohio State University General Receipts Revenue CP 0.090% 4/8/14 8,200 8,200 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.030% 3/3/14 LOC 3,650 3,650 Ohio Water Development Authority Revenue 2.000% 6/1/14 1,500 1,507 Ohio Water Development Authority Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.040% 3/3/14 LOC 6,700 6,700 Olentangy OH Local School District GO 5.250% 6/1/14 (Prere.) 3,055 3,094 Olentangy OH Local School District GO 5.000% 12/1/14 2,720 2,819 1 Olentangy OH School District GO TOB VRDO 0.030% 3/7/14 LOC 2,840 2,840 Parma OH Hospital Improvement Revenue (Parma Community General Hospital) VRDO 0.030% 3/7/14 LOC 2,100 2,100 1 South-Western City OH School District GO TOB VRDO 0.030% 3/7/14 8,295 8,295 Stow OH BAN 1.000% 5/2/14 2,700 2,703 Toledo-Lucas County OH Port Authority Airport Development Revenue (FlightSafety International Inc.)VRDO 0.040% 3/7/14 11,450 11,450 University of Cincinnati OH BAN 1.500% 5/9/14 4,000 4,009 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/14 (Prere.) 3,695 3,740 Willoughby OH BAN 1.500% 7/25/14 5,625 5,653 Total Tax-Exempt Municipal Bonds (Cost $600,581) Total Investments (99.2%) (Cost $600,581) Other Assets and Liabilities-Net (0.8%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2014, the aggregate value of these securities was $168,995,000, representing 27.9% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2014. 3 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. Ohio Tax-Exempt Money Market Fund (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
